Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 28, 2017

The Court of Appeals hereby passes the following order:

A18A0173. CRAIG ANDREW WALKER v. THE CITY OF AMERICUS et al.

      In this civil action, Craig Andrew Walker appeals from the trial court’s order
granting summary judgment to the City of Americus, its mayor, and its city council.
In the order appealed from, the trial court, inter alia, rejected Walker’s First
Amendment challenge to a city ordinance.
      The Supreme Court “has exclusive jurisdiction over all cases involving
construction of the Constitution of the State of Georgia and of the United States and
all cases in which the constitutionality of a law, ordinance, or constitutional provision
has been called into question.” Atlanta Independent School System v. Lane, 266 Ga.
657, 657 (1) (469 SE2d 22) (1996) (citing Ga. Const. of 1983, Art. VI, Sec. VI, Par.
II (1)). Because the trial court addressed and rejected Walker’s claim calling into
question the constitutionality of a city ordinance, it appears that jurisdiction over this
appeal may lie in the Supreme Court. See Airport Book Store, Inc. v. Jackson, 242 Ga.
214, 217-219, n. 3 (248 SE2d 623) (1978). As the Supreme Court has the ultimate
responsibility for determining appellate jurisdiction, see Saxton v. Coastal Dialysis
& Med. Clinic, Inc., 267 Ga. 177, 178 (476 SE2d 587) (1996), this appeal is hereby
TRANSFERRED to the Supreme Court for disposition.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      08/28/2017
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.